DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 12/07/2021 has been entered. Claims 6-9 were amended, claims 1-5 and 14-15 were canceled, and claims 21-27 were newly added. Claims 6-13 and 16-27 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every double patent rejection previously set forth in the Non-Final Office Action mailed on 09/07/2021. 
Allowable Subject Matter
Claims 6-13 and 16-27 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 6: the claim as amended includes all the limitations of canceled claim 1 which was anticipated by He as applied in the Non-Final Office Action mailed on 09/07/2021. Claim 6 was also amended to include “wherein the display substrate is a color filter substrate, a black matrix is provided in the areas, and through holes are provided in the black matrix, and the driving structure and the receiving structure in each of the fingerprint recognition sensors are provided respectively in the through holes of the black matrix.” He teaches in ¶ [0084] “…the display panel comprises a colour film substrate, a black matrix of the color filter substrate comprises a color resist and set between the adjacent color-stop piece of said colour resistance sheet is the transparent layer, the black matrix as the light shielding layer.” However, the driving structure and the receiving structure in each of the fingerprint recognition sensors are provided in at least one of the through holes of the black matrix in the context of the claim as a whole. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Regarding claims 7-13 and 16-27: the claims depend directly or indirectly from claim 6; therefore allowed for the same reasons.
Response to Arguments
Applicant's arguments filed 12/07/2021 have been fully considered but they are persuasive. 
On pages 9 and 10, of the response, applicant argues:
“Applicants submit that He fails to disclose or teach at least the technical features of  emphasis added feature "through holes are provided in the black matrix, and the driving  structure and the receiving structure in each of the fingerprint recognition sensors are provided  in at least one of the through holes of the black matrix" required by present claim 1. Specifically, as can be seen from Figs. 1-4 of He and the description thereof (paragraph 0057), the ultrasonic transmitting layer 2 and the ultrasonic receiving layer 3 are arranged below the black matrix 12 or above the black matrix as required, and the area of the ultrasonic transmitting layer 2 and the area of the ultrasonic receiving layer 3 can be equal to the area of Therefore, He fails to disclose the feature "the driving structure and the receiving structure in each of the fingerprint recognition sensors are provided in at least one of the through holes of the black matrix" in claim 6. Furthermore, He fails to disclose or teach the feature "through holes are provided in the black matrix." With such arrangement of the ultrasonic transmitting layer 2, the ultrasonic receiving layer 3 and the black matrix in He, on one hand, the influence of the ultrasonic transmitting layer on the light output of the display module can be avoided, and on the other hand, it can ensure a large receiving area, therefore, He also does not give the enlightenment of providing through holes in the black matrix and providing the ultrasonic transmitting layer and the ultrasonic receiving layer in the through holes. In fact, it can be seen from Figs. 5a-5c of the present application that "the driving structure and the receiving structure in each of the fingerprint recognition sensors are provided in at least one of the through holes of the black matrix ". That is, in the present application, both the driving structure and the receiving structure are arranged in the through holes of the black matrix, the driving structure and the receiving structure are neither arranged above nor below the black matrix, and the area of the driving structure and the receiving structure is also different from that of the black matrix. Therefore, the arrangement of the driving structure, the receiving structure and the black matrix is different from that of the ultrasonic transmitting layer 2, the ultrasonic receiving layer 3 and the black matrix.” 
Emphasis added by the Applicant or the Examiner.
The examiner agrees with the Applicant argument that the He does not anticipate providing through holes in the black matrix and providing the ultrasonic transmitting layer and 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASSIM MAHROUKA whose telephone number is (571)272-2945. The examiner can normally be reached Monday-Thursday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571)272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EDWARD F URBAN/Supervisory Patent Examiner, Art Unit 2665